
	
		I
		112th CONGRESS
		2d Session
		H. R. 4730
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Huizenga of
			 Michigan (for himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To require the Director of the Bureau of Prisons to be
		  appointed by and with the advice and consent of the Senate.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Prisons Accountability Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)The Director of
			 the Bureau of Prisons leads a law enforcement component of the Department of
			 Justice with a budget that exceeds $6,500,000,000 for fiscal year 2012.
			(2)With the exception
			 of the Federal Bureau of Investigation, the Bureau of Prisons has the largest
			 operating budget of any unit within the Department of Justice.
			(3)The Director of
			 the Bureau of Prisons oversees and is responsible for the welfare of more than
			 216,000 Federal inmates in 117 facilities.
			(4)The Director of
			 the Bureau of Prisons supervises more than 37,000 employees, many of whom
			 operate in hazardous environments that involve regular interaction with violent
			 offenders.
			(5)The Director of
			 the Bureau of Prisons also serves as the chief operating officer for Federal
			 Prisons Industries, a wholly owned government enterprise of 98 prison factories
			 that directly competes against the private sector, including small businesses,
			 for Government contracts.
			(6)Within the
			 Department of Justice, in addition to those officials who oversee litigating
			 components, the Director of the Bureau of Alcohol, Tobacco, Firearms, and
			 Explosives, the Director of the Bureau of Justice Assistance, the Director of
			 the Bureau of Justice Statistics, the Director of the Community Relations
			 Service, the Director of the Federal Bureau of Investigation, the Director of
			 the National Institute of Justice, the Director of the Office for Victims of
			 Crime, the Director of the Office on Violence Against Women, the Administrator
			 of the Drug Enforcement Administration, the Deputy Administrator of the Drug
			 Enforcement Administration, the Administrator of the Office of Juvenile Justice
			 and Delinquency Prevention, the Director of the United States Marshals Service,
			 94 United States Marshals, the Inspector General of the Department of Justice,
			 and the Special Counsel for Immigration Related Unfair Employment Practices,
			 are all appointed by the President by and with the advice and consent of the
			 Senate.
			(7)Despite the
			 significant budget of the Bureau of Prisons and the vast number of people under
			 the responsibility of the Director of the Bureau of Prisons, the Director is
			 not appointed by and with the advice and consent of the Senate.
			3.Director of the Bureau
			 of Prisons
			(a)In
			 generalSection 4041 of title
			 18, United States Code, is amended by striking appointed by and serving
			 directly under the Attorney General. and inserting the following:
			 who shall be appointed by the President by and with the advice and
			 consent of the Senate. The Director shall serve directly under the Attorney
			 General..
			(b)IncumbentNotwithstanding
			 the amendment made by subsection (a), the individual serving as the Director of
			 the Bureau of Prisons on the date of enactment of this Act may serve as the
			 Director of the Bureau of Prisons until the date that is 3 months after the
			 date of enactment of this Act.
			(c)Rule of
			 constructionNothing in this Act shall be construed to limit the
			 ability of the President to appoint the individual serving as the Director of
			 the Bureau of Prisons on the date of enactment of this Act to the position of
			 the Director of the Bureau of Prisons in accordance with section 4041 of title
			 18, United States Code, as amended by subsection (a).
			
